SUMMARY ORDER
Defendants-appellants Maurice J. Salem (“Salem”) and Clodia A. Salem appeal from *25the judgment of the district court, which was based upon an order entered April 11, 2005, dismissing Salem’s counterclaim, granting summary judgment to the plaintiff, and enjoining Salem from filing or prosecuting, without leave of the court, actions in federal district court against the plaintiff or his counsel seeking review or relief from a default judgment entered against Salem in the Supreme Court of Dutchess County, New York in 1999.
We affirm for substantially the reasons stated by the district court. Because the bulk of the claims Salem previously brought in federal district court were dismissed on the basis of the Rooker-Feldman doctrine, see Salem v. Pároli, 79 Fed. Appx. 455 (2d Cir.2003), and “Rooker-Feldman goes to subject-matter jurisdiction,” Hoblock v. Albany County Bd. of Elections, 422 F.3d 77, 83 (2d Cir.2005), and therefore such a dismissal “is not an adjudication of the merits, and hence has no res judicata effect,” St. Pierre v. Dyer, 208 F.3d 394, 400 (2d Cir.2000), we have some doubt as to whether the district court’s dismissal of Salem’s counterclaim should have been on the basis of res judicata. But we conclude that it should have been dismissed in any event as barred by Rooker-Feldman. See Hoblock, 422 F.3d at 85; Dist. of Columbia Ct. of App. v. Feldman, 460 U.S. 462, 476, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416, 44 S.Ct. 149, 68 L.Ed. 362 (1923).
We have considered appellants’ remaining arguments and conclude that they are without merit.
For the foregoing reasons, we hereby AFFIRM in every respect the judgment of the district court.